            Case 1:19-cv-08345-MKV-DCF Document 8 Filed 12/02/19 Page 1 of 2
          Letter to Judge B. Schofield
          November 26th, 2019
          Page 1
                                                                                       USDC SDNY
Samantha Siva Kumaran                                                                  DOCUMENT
The A Star Group, Inc d/b/a Timetrics                                                  ELECTRONICALLY FILED
119 West 72nd Street, #204                                                             DOC #:
New York, NY 10023                                                                     DATE FILED: 12/02/2019
Tel: (646) 221 4363
Email: samantha@timetricsrisk.com

November 26th, 2019                          It is ORDERED that Plaintiff shall file proof of service of the original
                                             Complaint on ECF by December 5, 2019, and shall file any
VIA ECF                                      Amended Complaint by December 26, 2019.

Honorable Lorna G. Schofield                 Dated: December 2, 2019
United States District Court                        New York, New York
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (LGS-DCM)

Dear Judge Schofield:

Pursuant to the Court’s November 15th, 2019 Order (Dkt. 4), Plaintiffs write to advise the Court that in
accordance with Federal Civil Rule 15(a)(1), Plaintiffs intend to amend its Complaint as a matter of right
(“First Amended Complaint”). Plaintiffs have been in communication with Defendants’ counsel, who
are fully aware of the filing of this Complaint and Plaintiffs’ intention to amend since September 2019.

In Defendants’ counsel email dated September 13th 2019, hereto attached as Exhibit A, Defendants have
agreed to accept service of the Complaint via electronic transmission and email.

Plaintiffs are working as quickly as possible to amend the Complaint. Plaintiffs have requested a Meet
and Confer from Defendants regarding a Stipulated Protective Order for protection of both parties’ trade
secret and confidential information in various exhibits. Pending that being resolved, Plaintiffs therefore
will provide service via email to Defendants of the original Complaint, on or before December 4th, 2019
in accordance with Federal Civil Rule 4.

Plaintiffs’ first amended complaint as a matter of right is due within twenty one (21) days of service, and
therefore, in compliance with Federal Civil Rule 15(a)(1), Plaintiffs will commit to filing its First
Amended Complaint on or before December 26th, 2019

Wishing the court a Happy Thanksgiving.

Respectfully submitted,

//SSK//

Samantha S. Kumaran
samantha@timetricsrisk.com
Search | samantha@timetricsrisk.com | ProtonMail                                    https://mail.protonmail.com/search/B07IIkU1LdJwbBB81dKKivBgtkql...
                                 Case 1:19-cv-08345-MKV-DCF Document 8 Filed 12/02/19 Page 2 of 2


         Service of Complaint
         Received:           Friday, September 13, 2019 11:45 AM

         From: Brooks, Michael michael.brooks@bracewell.com

         To: samantha@timetricsrisk.com samantha@timetricsrisk.com

         CC: Ball, David david.ball@bracewell.com


         Ms. Kumaran,



         We understand that you and The A Star Group have received a summons to serve a complaint from the SDNY on Defendants
         Northland Energy Trading, Hedge Solutions, and Richard Larkin. As you know, we represent Defendants. We are writing to
         accept service of the summons and complaint, which we can agree will be deemed validly served upon you emailing me a scan
         or pdf of the file-stamped summons and complaint.



         Defendants reserve all rights and remedies.



         Regards,



         Michael



         ______
         MICHAEL BROOKS
         Partner
         michael.brooks@bracewell.com | download v‐card
         T: +1.202.828.5879 | F: +1.800.404.3970 | M: +1.571.435.0216

         BRACEWELL LLP
         2001 M Street NW, Suite 900 | Washington, D.C. | 20036‐3310
         bracewell.com | profile | LinkedIn | Twi er




         CONFIDENTIALITY STATEMENT
         This message is sent by a law firm and may contain informa on that is privileged or confiden al. If you received this transmission in error,
         please no fy the sender by reply e‐mail and delete the message and any a achments.




1 of 1                                                                                                                                        11/18/2019, 8:20 AM
